Citation Nr: 9918430	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-43 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an effective date earlier than November 
20, 1995 for the award of a 20 percent rating for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
April 1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that in a rating action dated in September 
1998 the RO awarded a 40 percent rating for the veteran's low 
back disorder.  A statement from his representative dated 
October 13, 1998 appears to constitute a notice of 
disagreement with that rating action.  No statement of the 
case has been issued.  The issue of entitlement to an 
increased rating for a low back disorder is referred to the 
RO for further action as appropriate.


FINDINGS OF FACT

1.  The veteran has chondromalacia which resulted from an 
injury sustained during his period of active duty.

2.  The RO granted service connection for a low back disorder 
in December 1994 and assigned a 10 percent rating effective 
July 25, 1994.

3.  The veteran did not file a timely appeal following that 
decision.

4.  The veteran filed a claim for an increased rating for a 
low back disorder in June 1996.
5.  By rating decision of September 1996, an increased rating 
of 20 percent was assigned, effective from November 20, 1995.

6.  The veteran has not presented any evidence showing an 
increase in the disability resulting from his low back 
disorder within the year prior to November 1995.


CONCLUSIONS OF LAW

1.  Chondromalacia of the left knee was incurred in service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(b) (1998)

2.  An effective date earlier than November 20, 1995 for a 20 
percent rating for the veteran's low back disorder is not 
warranted.  38 U.S.C.A. §§ 5110(a), (b)(2), 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.155, 3.157, 3.400 (a), (o) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Knee Disorder

No left knee abnormality was noted on the veteran's service 
entrance examination.  On examination for a food handler 
training certificate in November 1985 he reported a "trick" 
or locked knee.  No findings with regard to the knee were 
reported on examination.  Service medical records reveal that 
in July 1987 the veteran reported left knee trauma.  He 
stated that he twisted his knee in aerobics.  There was no 
specific injury, but he awoke the next day with left knee 
swelling and pain.  He reported that he had had a non-
specific knee problem as an adolescent.  Examination revealed 
minimal joint effusion, but was otherwise negative.  The 
diagnosis was left knee strain.  He was treated with ice, Ace 
bandage and crutches and was to return to full duty in four 
days.  On separation examination in February 1988 the veteran 
reported a "trick" or locked knee.  It was noted that he 
had a trick right knee since 1986 due to exertion and had had 
no treatment.  Examination revealed that he had full range of 
motion of the knees, the joints were stable and there was no 
effusion.

Records from a Dr. Collins reveal that in August 1993 the 
veteran was seen complaining of increasing pain in the knees 
for a month.  

In a letter dated in June 1996, a VA physician reported that 
examination of the veteran's left knee revealed no sign of 
instability and drawer signs were negative.  There was some 
tenderness around the patellar area.  There was no swelling 
and range of motion was normal.  

On VA examination in July 1996 the veteran reported that 
during service he developed severe pain in the left knee 
joint with swelling following a long run.  He complained of 
recurrent episodes of left knee pain since that time.  He 
stated that the pain had become more frequent and more severe 
and was now almost constant.  Examination of the left knee 
revealed that there was no effusion.  There was minimal 
tenderness anteriorly just beneath the patella.  There was no 
crepitus.  There was a mildly positive McMurray's sign.  
Range of motion was reported to be normal.  The diagnosis was 
patellofemoral syndrome of the left knee.

The veteran testified at a hearing before a hearing officer 
at the RO in January 1997.  He described an injury to his 
left knee during service and stated that he still had pain in 
the knee.

On VA examination in April 1998 the veteran complained of 
recurrent episodes of locking, giving way, pain on kneeling, 
pain on stairs, pain on squatting and occasional swelling 
with a popping sensation in the left knee.  Examination 
revealed that the veteran walked with a limp on the left leg.  
Range of motion of the knee was from 0 degrees to 104 degrees 
as compared to 0 degrees to 125 degrees on the right.  
Patella test was very positive on the left knee.  The 
ligamentous structures tested normal.  There was 0.5+ 
effusion.  There was atrophy of the vastus medialis muscle.  
There was tenderness on the medial joint line.  The diagnosis 
was chondromalacia of the left patella.  The examiner opined 
that the condition was moderately severe and was definitely 
related to the injury which occurred in service.  

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board further finds that all relevant facts have been 
properly developed and, therefore, the statutory obligation 
of the VA to assist in the development of the appellant's 
claim has been satisfied.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
There must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence) and of 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303(b) (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Here, there is evidence of an injury to the left knee in 
service.  There is also evidence of current disability in the 
form of several medical reports.  The missing factor was 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  That missing factor was 
supplied by the VA examiner who examined the veteran in April 
1998 and concluded that his chondromalacia was related to the 
injury in service.  Therefore, the Board concludes that 
service connection for chondromalacia is warranted.

Effective Date of a 20 Percent Rating for Low Back Disability

Service medical records reveal that the veteran began 
experiencing low back pain during service and was found to 
have tenderness and spasm in the paraspinous muscles.  X-rays 
revealed minimal degenerative disc change at the 
thoracolumbar junction.  On separation examination it was 
reported that he had full range of motion of the back with 
normal curvature and lumbar muscle tenderness.
In a report dated in July 1988 Russell Chiappetta, M.D., 
stated that a CT scan of the veteran showed no evidence of 
spinal stenosis or discogenic problem.  The diagnosis was 
chronic strain pattern, lumbosacral spine with a component of 
fibrosis.

On VA examination in August 1994, range of motion of the 
lumbosacral spine was to 90 degrees forward flexion, 60 
degrees backward extension, 45 degrees lateral flexion 
bilaterally, and rotation was within normal limits.  There 
was tenderness over the lower lumbar and upper sacral area 
with palpation and there was discomfort on range of motion 
testing in all directions.  Diagnoses were probable chronic 
lumbosacral strain and rule out herniated disc.  An MRI done 
in September 1994 showed minimal diffuse disc bulging without 
compromise of the central canal, lateral recesses and neural 
foramina at L3-L4.  At L4-L5 there was a broad based disc 
bulge without compromise of the central canal, lateral 
recesses and neural foramina.  At L5-S1 there was disc 
bulging and bony ridging and an old partially ossified 
central and bilateral paracentral disc herniation which was 
mildly indenting the thecal sac without compromise of the 
central canal, lateral recesses and neural foramina.  There 
was a tiny hemangioma in the L5 vertebral body.  

In December 1994 the RO granted service connection for 
chronic lumbosacral strain and assigned a 10 percent rating 
effective July 25, 1994, the date of receipt of the veteran's 
initial claim for compensation benefits.  The veteran was 
notified of that action and of his appellate rights in a 
letter dated in January 1995.  

In June 1996 the RO received a communication from the veteran 
in which he claimed entitlement to an increased rating for 
his service connected back condition.  In June 1996 the RO 
received copies of VA out-patient clinic records dated from 
October 1995 to May 1996.  The earliest report showed that 
the veteran visited the out-patient clinic on November 20, 
1995.  He complained of back pain going down the lower 
extremities and sometimes into the toes.  He reported that 
his buttocks felt numb most of the time.  Deep tendon 
reflexes were 2+, bilaterally.  Sensory examination was 
intact.  Gait was unremarkable.  Straight leg raising caused 
pain in the buttocks bilaterally at 20 to 30 degrees.  There 
was tenderness to palpation and percussion over L1-L2 and 
percussion made the pain radiate into the buttocks.  The 
impression was pain with sciatic irritation, likely secondary 
to trauma to the buttocks/base of the spine, questionably 
related to old disc herniation impinging on the thecal sac at 
L5-S1.

On examination at a VA facility in June 1996 it was reported 
that range of motion of the lumbosacral spine was to 40 
degrees forward flexion, 10 degrees backward extension and 20 
degrees lateral flexion bilaterally, with pain and tenderness 
in the paraspinals bilaterally.  

In a rating action dated in September 1996 the veteran was 
awarded a 20 percent rating effective November 20, 1995.  In 
a letter received in September 1996 the veteran claimed that 
the 20 percent rating should have been made effective August 
1, 1994 and that he should be rated for a back injury rather 
than for lumbosacral strain.  

The veteran testified at a hearing before a hearing officer 
at the RO in January 1997.  He stated that he did not file an 
appeal from the original rating decision which assigned a 10 
percent rating because he was in the process of getting a 
divorce and attending school.  He indicated that he thought 
that the 20 percent rating should be awarded from the 
original effective date of the 10 percent rating because he 
was underrated in 1994.  

The December 1994 decision of the RO was not appealed and 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104 (1998).  That decision can be reviewed only on a 
showing of clear and unmistakable error.  Neither the veteran 
nor his representative has alleged that there was clear and 
unmistakable error in that decision.

The effective date of award of benefits based upon the 
veteran's claim for increase which was received in June 1996 
is controlled by the provisions of 38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(a), (o) (1998).  Those 
sections stipulate that an award of increased compensation is 
payable from the date of receipt of claim or the date 
entitlement arose, whichever is later, except that payment 
may be made from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from that 
date.  The Board also notes that the date of a report of 
examination or hospitalization by the VA will be accepted as 
the date of receipt of a claim.  38 C.F.R. §§ 3.155, 3.157 
(1998).

The November 20, 1995 VA outpatient treatment report 
constitutes an informal claim which was followed within one 
year by a formal claim and, thus, can provide a basis for 
establishing the effective date of an increased award of 
compensation benefits.  The record does not show that the 
veteran received an examination or treatment which could 
qualify as an earlier claim for increase, or that at any time 
between June 1995 and November 1995 he submitted any 
correspondence which could be considered to be an informal 
claim.  The only remaining provision of the regulations which 
could potentially warrant the assignment of an effective date 
earlier than the date of receipt of the veteran's claim for 
an increased rating in this case is the provision that 
payment may be made from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from that 
date.  However, the veteran has advanced no contentions and 
provided no evidence to demonstrate an increase in the 
severity of his condition during the one year period prior to 
November 1995.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law and not the evidence is dispositive, the Board should 
deny an appeal because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  The veteran in this case has failed 
to allege facts which meet the criteria set forth in the law 
or regulations and, accordingly, his claim must be denied.  




ORDER

Service connection for left knee chondromalacia is granted.  
An effective date earlier than November 20, 1995 for payment 
of compensation based on a 20 percent evaluation for the 
veteran's service-connected low back disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

